UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 Form 10-Q [X] QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2016 or TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53949 Good Gaming, Inc. (Exact name of registrant as specified in its charter) Nevada 26-3988293 (State or other jurisdiction of incorporation) (IRS Employer Identification Number) 2130 N. Lincoln Park West, Suite 8N Chicago, Illinois (Address of principal executive offices and Zip Code) (Zip Code) (773) 698-6047 (Registrant's telephone number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YES [X] NO [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (SS 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES [X]NO [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer, "accelerated filer," "non-accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer [] Smaller Reporting Company [X] (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES []NO [X] APPLICABLE ONLY TO CORPORATE ISSUERS: As of June 30, 2016, there were 1,995,290,000 shares of the registrant's $0.001 par value common stock issued and outstanding. 1 Good Gaming, Inc. Form 10-Q For the Fiscal Quarter Ended June 30, 2016 TABLE OF CONTENTS Page Part I Item 1 Financial Statements 3 Item 2 Management Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3 Quantitave and Qualitative Disclosures About Market Risk 18 Item 4 Controls and Procedures 18 Part II Item 1 Legal Proceedings 19 Item 1A Risk Factors 19 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3 Defaults Upon Senior Securities 20 Item 4 Mine Safety Disclosures 20 Item 5 Other Information 20 Item 6 Exhibits 21 22 Signatures 2 Table of Content PART I - FINANCIAL INFORMATION Item 1 Financial Statements Good Gaming, Inc. (Formerly HDS International Corp.) Financial Statements For the Fiscal Quarter Ended June 30, 2016 TABLE OF CONTENTS Page Balance Sheets (unaudited) F-1 Statements of Operations (unaudited) F-2 Statements of Cash Flows (unaudited) F-3 Notes to the Financial Statements (unaudited)
